EXHIBIT 10 (ii)(A)-3




AMENDMENT TO CHANGE IN CONTROL AGREEMENT




AMENDMENT made this 10th day of May 2013, by and between Drew Industries
Incorporated, a Delaware corporation (collectively, including its subsidiaries
and affiliates, referred to as “Drew”) and Scott T. Mereness (the “Executive”).

 

W I T N E S S E T H:




WHEREAS, Drew and the Executive entered into a Change In Control Agreement,
dated as of April 9, 2012 (the “Agreement”), regarding certain salary and
benefits to be provided to the Executive if his employment with Drew terminates
as provided therein; and

 

WHEREAS, Drew and the Executive wish to amend the Agreement as provided herein,

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed as follows:

 

1.             Amendments.

 

1.1           Section 5.1 of the Agreement is deleted and is replaced by the
following:

5.1      “If within one (1) year following, or within one hundred twenty (120)
days prior to, a Change in Control, Executive’s employment with the Company is
terminated (“Involuntary Termination”), such termination shall be conclusively
considered a “Qualifying Termination” unless:”

 

1.2           Section 6.1 of the Agreement is deleted in its entirety and is
replaced by the following:

 

6.1     “Subject to Section 6.2 hereof, if Executive’s employment is terminated
as a result of a Qualifying Termination, the Company shall pay Compensation (as
hereinafter defined) to Executive for the two (2) years following the Qualifying
Termination, but in no event less than the Base Salary and Benefits that
Executive would have received in the event of a termination of the Compensation
Agreement for any reason other than Disability, Death or Detrimental Activity,
in accordance with the Company’s customary payroll practice (the “Severance
Payment”). Except as provided in Section 6.5 hereof, such payments shall
commence on the next payroll payment date following the Qualifying Termination”.

 

2.             No Other Changes.

 

2.1           Except as expressly set forth herein all terms and provisions of
the Agreement shall remain in full force and effect.

 

(Signature Page Follows)

 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS. WHEREOF, Drew has caused these presents to be signed by its duly
authorized officer, and the Executive has hereunto set his hand the day and year
first above written.

 

 

DREW INDUSTRIES INCORPORATED


By: /s/ Fredric M. Zinn

 

 

 

 

 /s/ Scott T. Mereness

 

 

-2-